UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6539



HERBERT CURTIS,

                                            Plaintiff - Appellant,

          versus


MRS. JOHNSON, Warden; FLORENCE MAUNEY, Cap-
tain; MRS. GREW, Grievance; OFFICER BISHOP;
OFFICER OWENS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-99-220-6)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Herbert Curtis, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER & GROVES, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Curtis appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint as frivolous.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find that this

appeal is frivolous.    Accordingly, we dismiss the appeal on the

reasoning of the district court. See Curtis v. Johnson, No. CA-99-

220-6 (D.S.C. Mar. 23, 2000).   We further deny Curtis’ motion for

documents.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2